pvgtpcn cid 4gxgpwg cid 5gtxkeg grctvogpv cid qh cid vjg cid 6tgcuwt 0wodgt cid cid cid cid cid cid cid cid cid cid cid release date index nos telephone number 9cujkpivqp cid cid cid cid cid cid cid cid cid cid cid 2gtuqp cid vq cid qpvcev cid refer reply to cc dom fi p plr-105942-00 cvg cid cid cid date legend entity a entity b company government_official state x state y state z year year year a b c d dear this is in response to a date letter and subsequent correspondence submitted on behalf of entity a and entity b requesting a ruling that the income of entity a and entity b is excludible from gross_income for federal_income_tax purposes under sec_115 of the internal_revenue_code entity a and entity b also have requested a ruling concerning their filing_requirements pursuant to plr-105942-00 section of revproc_2000_1 2000_1_irb_4 that ruling will be addressed in a separate response entity a facts entity a was incorporated in year as a state x not- for-profit corporation entity a has received a determination_letter from the service that it is exempt from federal_income_tax under sec_501 of the code the purpose of entity a is the general improvement of city government by the following means first the perpetuation of entity a as an agency for the cooperation of government officials managers and other designated representatives of cities in the practical study of all municipal issues second the holding of annual and other meetings for the discussion of current city problems third the furnishing of information to municipal officials to enable them to better perform their functions and fourth the safeguarding of the interests rights and privileges of municipalities as they may be affected by legislation entity a also maintains a program that offers an opportunity for other nonprofit_organizations to communicate with government officials throughout the nation and to stay informed and offer information about issues impacting cities entities that participate in this program are nonprofit_organizations that share issues with municipalities the objectives of this program are to provide opportunities for issue collaboration between entity a and the nonprofit community to bring any specific expertise of other nonprofit_organizations to the attention of the government officials and to present the government officials the perspectives of those nonprofit_organizations entity a’s constitution which serves as its bylaws describes those cities eligible for membership as municipal_corporations of a or over in population cities with populations of less than a may participate as service members meaning in large part they may elect to be members of entity a but have no right to vote entity a’s constitution also provides that the capital city of any state which does not otherwise qualify for membership because its population is less than a may be invited to participate as a regular member only cities may be and are members of entity a in no event is any class of membership open to any private individual firm or corporation or other for-profit entity all members whether regular plr-105942-00 members or service members are political subdivisions of a state entity a is governed by an executive committee consisting of a president who holds office for a one-year term vice president past presidents chairman of the advisory board and b trustees each of such members of the executive committee including the trustees is a government_official who has been elected to so serve by entity a’s membership entity a’s membership elects the individuals to office at the annual meeting of entity a and they hold office for the designated term or until successors are elected or qualified the advisory board_of entity a functions in an advisory capacity to the executive committee on matters of policy and program the advisory board is elected at the annual meeting of the members and may consist of not more than c members as with the members of the executive committee the members of the advisory board all of whom are government officials are elected by the membership day-to-day operations are overseen by the executive director who is appointed by the executive committee and holds office at the pleasure of the executive committee and the advisory board the executive director is charged with the responsibility of transacting the routine and financial business of the organization as may be determined by the executive committee and advisory board those functions are performed by the executive director and his or her staff entity a receives operating funds from dues paid_by member and service member cities other sources of revenue include meeting and conference revenues royalties earnings from investments and contributions and grants from individuals corporations private_foundations and other public-sector sources entity a also owns percent of the stock of company a for-profit subsidiary company was incorporated in state x during year the activities carried on by company are limited to the provision of services that support the programs developed by entity a company has not generated any substantial net profits since it was formed in the event company were to realize sufficient profits to merit a declaration of dividends dividends could be declared and paid to entity a all revenues received by entity a are used for programs and activities engaged in by entity a no private individual association or corporation has any ownership_interest in entity a’s earnings or its assets and no part plr-105942-00 of its earnings inures to the benefit of or is distributable to any private entity or individual entity a’s certificate of organization and constitution do not include any provision regarding the dissolution of entity a entity a will adopt as a part of its certificate of organization a dissolution clause that provides upon the dissolution of entity a that after payment or provision for payment of all liabilities of entity a any remaining assets of entity a shall be distributed exclusively to cities that are then members of entity a entity b entity b was incorporated in state z during year and is an outgrowth of entity a entity b has also received a determination_letter from the service that it is exempt from federal_income_tax under sec_501 of the code the purposes of entity b are the production and dissemination of educational materials and programs relating to urban affairs the provision of information and technical services to incorporated municipalities in the united_states and its possessions and the enhancement of the delivery and management of urban services by municipalities the principal reason for maintaining entity b as a distinct legal entity from entity a is that entity b’s funds are largely derived from federal government grants and contracts because of the accounting framework associated with federal grant programs it has been administratively more efficient to maintain entity b as an entity separate from but related to entity a the objectives of the two organizations however are similar entity b is a nonprofit corporation having one member entity a membership is not open to any individual association or corporation governance of entity b is carried out by its board_of directors the members of the board_of directors there are d directors are elected by entity a as the sole member of entity b any director may be removed at any time with or without cause by entity a the board_of directors is authorized among other things to approve educational programs relating to urban affairs and municipal administration the board may not exercise its authority in a manner inconsistent with entity b’s articles of incorporation or its bylaws officers of entity b are chosen by the board_of directors and have such powers and duties as prescribed by the board entity b’s income is largely derived from federal government grants entity b also receives nominal amounts plr-105942-00 of program service revenue and income from investments all revenues of entity b are spent on and in connection with the projects designated pursuant to the federal grants the articles of incorporation for entity b provide that there shall be no pecuniary gain incidentally or otherwise to its member further all assets and earnings are required to be distributed used and applied for the purposes for which entity b was created and no part of the net_earnings of entity b shall inure to the benefit of any private organization or individual entity b will adopt a new dissolution clause to be reflected in an amendment to the articles of incorporation and in the bylaws the new provision will require that upon dissolution of entity b and after payment or provision for payment of all liabilities of entity b any remaining assets of entity b shall be distributed exclusively for public purposes to municipalities constituting political subdivisions of a state or the district of columbia within the meaning of sec_115 of the code in no event may any assets of entity b vest in or be distributed to any private organization or individual law and analysis sec_115 of the code provides that gross_income does not include income derived from any public_utility or the exercise of any essential_governmental_function and accruing to a state or political_subdivision of a state when determining if sec_115 applies the service considers all the facts and circumstances relating to the organization to determine whether the organization performs an essential_governmental_function and whether the income of the organization accrues to a state or a political_subdivision of the state revrul_90_74 1990_2_cb_34 concerns an organization formed operated and funded by political subdivisions to pool their casualty risks and other risks arising from their obligations concerning public liability workers’ compensation or employees’ health the revenue_ruling states that the income of such an organization is excluded from gross_income under sec_115 so long as private interests do not participate in the organization or benefit more than incidentally from the organization the benefit to the employees of the insurance coverage obtained by the member political subdivisions was deemed incidental to the public benefit plr-105942-00 revrul_77_261 1977_2_cb_45 holds that income from a fund established under a written declaration of trust by a state for the temporary investment of positive cash balances of a state and its political subdivisions is excludable from gross_income under sec_115 of the code the ruling reasons that the investment of positive cash balances by a state or political_subdivision in order to receive some yield on the funds until needed to meet expenses is a necessary incident of the power of the state or political_subdivision to collect taxes and raise revenue entity a was created to further the legitimate governmental and public functions of member municipalities entity b was formed to further the purposes of entity a based upon revrul_90_74 and revrul_77_261 entity a and entity b perform essential governmental functions within the meaning of sec_115 of the code in addition to the performance of an essential_governmental_function for entity a and entity b to qualify to exclude their income from gross_income under sec_115 of the code income of entity a and entity b must accrue to a state or to a political_subdivision of a state entity a’s proposed amendments to its certificate of organization include a dissolution clause that provides upon the dissolution of entity a that after payment or provision for payment of all liabilities of entity a any remaining assets of entity a shall be distributed exclusively to municipalities that are then members of entity a only municipalities can be members of entity a which are all political subdivisions of a state accordingly the income of entity a is excludible from gross_income under sec_115 of the code entity b’s proposed amendments to its articles of incorporation and bylaws include a dissolution clause that provides upon dissolution of entity b and after payment or provision for payment of all liabilities of entity b any remaining assets of entity b shall be distributed exclusively for public purposes to municipalities constituting political subdivisions of a state or the district of columbia within the meaning of sec_115 of the code accordingly the income of entity b is excludible from gross_income under sec_115 of the code holding based on the information and representations submitted by entity a and provided that entity a adopts in final form the proposed amendments to its certificate of organization plr-105942-00 as described above we hold that the income of entity a is excludible from gross_income for federal_income_tax purposes under sec_115 of the code based on the information and representations submitted by entity b and provided that entity b adopts in final form the proposed amendments to its articles and bylaws as described above we hold that the income of entity b is excludible from gross_income for federal_income_tax purposes under sec_115 of the code except as specifically ruled upon above no opinion is expressed or implied as to the federal tax consequences of the transaction described above under any other provision of the internal_revenue_code this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that this ruling may not be used or cited as precedent sincerely yours assistant chief_counsel financial institutions and products by alice m bennett chief branch enclosures copy of this letter copy for sec_6110 purposes
